Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered September 25, 1989, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s request for a circumstantial evidence charge in connection with his possession with intent to sell the 100 vials of crack cocaine found on his person, since the defendant’s physical possession of the drugs constituted direct evidence of his guilt (see, People v Silva, 69 NY2d 858; People v Ford, 66 NY2d 428, 441-442).
We have examined the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Harwood, Lawrence and Miller, JJ., concur.